Citation Nr: 1029207	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a left knee disability, to 
include as secondary to the Veteran's service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the claim of entitlement to service connection 
for arthritis of the left knee.

The Veteran filed a notice of disagreement (NOD) in June 2007, 
received at the RO in July 2007.  The Veteran also submitted a 
claim for service connection for arthritis of the knees.

In November 2007, the RO issued a statement of the case (SOC) 
which continued the denial of a compensable rating for the right 
knee and service connection for the left knee.

The Veteran did not file a timely VA Form 9 in response to the 
November 2007 SOC; however, the RO has not closed the Veteran's 
appeal and has considered his appeal on a de novo basis.  The 
Board will consider the appeal on the same basis.  See Percy v. 
Shinseki, 23 Vet. App. 37 (2009) (holding that a substantive 
appeal is not a jurisdictional requirement and that the Board has 
jurisdiction of appeals where the RO has not closed the appeal 
notwithstanding the absence of timely substantive appeal).  

In a statement dated in July 2008 and in testimony at NOD, the 
Veteran claimed that his right knee patellofemoral syndrome had 
increased in severity and the RO addressed this as a new claim 
for an increased rating.

The Veteran appeared for a Travel Board hearing before the 
undersigned held at the RO in April 2010.  A transcript is of 
record.

The Veteran appeared for a Board hearing before the undersigned 
at the RO in April 2010.  A transcript is of record.

In a July 2008 statement and in his hearing testimony, the 
Veteran contended that his service-connected right knee 
disability has increased in severity.  Therefore, the Board 
REFERS the claim of entitlement to an increased rating for the 
right knee disability to the agency of original jurisdiction for 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

At his April 2010 hearing the Veteran stated that he had been 
receiving treatment both through a private provider and VA.  
Records of this treatment have not yet been associated with the 
claims folder.

Because these may include records that are pertinent to the 
Veteran's claim, they are relevant and should be obtained. 38 
C.F.R. § 3.159(c)(2) (2009); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (records created by VA are constructively of 
record, and if relevant, must be obtained before VA decides a 
claim).

In August 2006, the Veteran underwent a VA examination.  The 
medical records and claims file were not reviewed by the 
examiner.  The examiner noted a history of left knee trauma in 
1967 while in service, and diagnosed the Veteran with bilateral 
patellofemoral syndrome, left greater than right.  X-ray studies 
indicated the knees bilaterally were within normal limits.  The 
examiner did not indicate if the Veteran's left knee disability 
was incurred in or caused by an in-service injury or illness.

The August 2006 VA examiner supplied an addendum to her 
examination report in October 2006, stating the Veteran's claims 
file had since been received and reviewed.  She stated that 
contrary to the Veteran's history given to her during the August 
2006 examination, the left knee was not injured in-service 
playing football, the injury was actually to the right knee, 
which apparently had long ago healed, until new complaints of 
bilateral knee problems were made at the Saint Albans VAMC, and 
were attributed to "twisting" while playing golf.  The examiner 
stated that the Veteran's left knee condition had no relation 
whatsoever to his old healed right knee trauma in service.  No 
rationale or bases was provided for this opinion.

Additionally, the examiner did not offer an opinion as to whether 
the Veteran's service-connected right knee disability caused or 
aggravated the Veteran's left knee condition. 

In October 2007, the Veteran underwent a VA examination.  The 
medical records and claims file were not available.  The examiner 
referred to treatment the Veteran received in service for his 
left knee, when in fact, it was the right knee.  The examiner 
diagnosed the Veteran with bilateral patellofemoral syndrome, 
left more than right, with X-ray studies indicating that knee 
studies were within normal limits.

August 2008 VA treatment records indicate a diagnosis of 
bilateral knee "degenerative joint disease" confirmed by X-ray 
studies.  Further, October 2008 VA treatment records indicated 
the Veteran was diagnosed with "mild bilateral degenerative 
joint disease."

An October 2008 VA treatment record indicates the Veteran injured 
his left knee in an automobile accident 6 years ago, experiencing 
a "contusion." 

The Veteran underwent a VA examination in October 2008, for the 
right knee only.

The RO has afforded the Veteran multiple VA examinations in 
support of his appeal, but these examinations are inadequate to 
decide this claim.  Once VA undertakes to provide an examination 
it has a duty to insure that the examination is adequate or to 
explain why an adequate examination cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007)

Accordingly, the case is REMANDED for the following action:

1.	After obtaining the Veteran's 
authorization, associate
with the claims file all records pertaining 
to treatment for a left knee disability from 
the HIP Center; and, from any other physician 
identified by the Veteran.  All efforts to 
obtain these records should be fully 
documented.  If the Veteran fails to submit 
the requisite release, advise him to submit 
the records himself.

2.	Obtain records of the Veteran's treatment 
for
bilateral knee disabilities since May 2009, 
at Saint Albans VAMC.  All attempts to secure 
these records must be documented in the 
claims file.

3.  The Veteran should be afforded a VA 
examination to determine whether he has a 
current left knee disability, and if so, 
whether the disability is related to the 
service connected right knee disability or is 
otherwise related to service.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that any LEFT 
knee disability was caused or aggravated by 
the service-connected right knee disability.  

The examiner should review the claims file 
including the service treatment records. This 
review of the claims folder should be noted 
in the examination report or in an addendum 
to the examination report.  All tests and 
studies deemed necessary by the examiner 
should be performed.

The examiner should address the diagnosis in 
the August 2008 and October 2008 VA treatment 
records which indicate a diagnosis of 
"degenerative joint disease."

The examiner should provide a rationale for 
these opinions.  The examiner is advised that 
the Veteran is competent to report his 
history and symptoms and that the examiner 
must take his reports into account.  

If an opinion cannot be provided without 
resort to speculation, the examiner should 
provide an explanation as to why this is so.

4.  The agency of original jurisdiction 
should review the examination report to 
insure that it contains all information and 
opinions requested in this remand.

5.  If the claims on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


